DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. as cited in submitted Information Disclosure Statement (US 2017/0056302-A1, 03/02/2017) in view of Tamura et al. (US 2013/0102686 A1, 04/25/2013).
Claim 1 claims a solid water-in-oil emulsion cosmetic containing an internal water phase in which an internal phase powder, including hydrophilic titanium oxide, is dispersed in an aqueous medium, and an external oil phase that is thickened or solidified with a wax and/or a gelling agent, wherein: the solid water-in-oil emulsion cosmetic contains a cationic dispersant and/or an amphoteric dispersant for dispersing the internal phase powder; and the internal phase powder contains 5.0% by mass or more of the hydrophilic titanium oxide relative to the total amount of the cosmetic.
The water-in-oil emulsion solid cosmetic in Tajima et al. discloses a water-in-oil emulsion solid cosmetic in which an internal phase powder is dispersed in an aqueous medium (¶ [0013]) and an external oil phase comprising a liquid oil thickened or solidified with a wax and disteardimonium hectorite (see Abstract). Tajima et al. states that the term “solid” or “solid state” in the art is meant in the art by a state in which the whole composition does not exhibit flowability at a temperature of 50° C. or lower and does not exhibit significant deformation under ordinary storage conditions (¶ [0066]). Regarding the disteardimonium hectorite of Tajima et al., the instant specification claims disteardimonium hectorite as a gelling agent (¶ [0004]). Tajima et al. states that the solid cosmetic stably contains a relatively large amount of the powder (internal phase powder) in the internal water phase and thereby produces a sufficient cosmetic effect (¶ [0054]).
Regarding the internal phase powder in claim 1, Tajima et al. disclose specific examples of an internal phase powder that is a powder with a hydrophilic surface encompasses a hydrophilic powder without hydrophobizing treatment on its surface or a hydrophobic powder with a hydrophilizing treatment on its surface (¶ [0040]) that include titanium oxide-coated mica (¶ [0041]). The water-in-oil emulsion solid cosmetic of the present invention contains a non-surface-hydrophobized powder in a water phase (¶ [0015]). Tajima et al. disclosed that in the internal water phase of the solid cosmetic of the present invention, the internal phase powder may be dispersed stably and favorably in the aqueous medium by use of a powder dispersant. 
Claim 1 claims that an internal phase powder contains 5.0% by mass or more of the hydrophilic titanium oxide relative to the total amount of the cosmetic.  Tajima et al. discloses the internal phase powder lake comprising 4.5 parts of titanium oxide. The internal phase powder lake is 4.0% by mass with respect to a system containing the components (¶ [0041] and pg. 6, Table 1-continued).  Tajima et al. does not teach an internal phase powder of 5.0% or more of the titanium oxide relative to the total amount of the cosmetic (pg. 6, Table 2, example 8). 
However, Tamura et al. discloses a water-in-oil sunscreen cosmetic invention in which a dispersion of titanium oxide is prepared to at least 5.0% (Example 11, ¶ [0268]). In the preparation of the present invention the UV-ray protective component may be blended in a total amount preferably ranging from 0.1 to 40.0% by weight (mass), and more preferably ranging from 0.5 to 15.0% by weight (mass), with respect to the total amount of the preparation for external use (¶ [00186]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05, In re Wertheim and In re Woodruff). The claimed range of 5.0% or more overlaps the ranges of Tamura et al. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the % by mass aspect of at least 5.0% for the titanium oxide of Tamura et al. and apply it to the titanium oxide % by mass of Tajima et al. One would be motivated to do so with a reasonable expectation of success because Tamura et al. teaches at least 5.0% by weight as a UV-ray protection component, as it provides superior UV-ray protective functions (¶ [0185]). 
Regarding claim 1 that claims the solid water-in-oil emulsion cosmetic contains a cationic dispersant and/or an amphoteric dispersant for dispersing the internal phase powder, the specification was considered when defining dispersant as a component in the art. The instant specification states that the "powder dispersant" in the present specification refers to a substance that can be adsorbed to the surface of the powder component, thereby suppressing the aggregation of the powder component and allowing the powder component to be evenly dispersed in the aqueous medium (¶ [0016]). 
Considering that dispersants are a form of surfactants where dispersants improve particle separation in suspension and surfactants reduce the surface tension (Surfactant - Wikipedia), and that the cationic and amphoteric powder dispersants used in the solid water-in-oil emulsion cosmetic of the present invention may be cationic surfactants and amphoteric surfactants that are normally used in cosmetic products and pharmaceutical products, and are not particularly limited (¶[0017]), the examples of such dispersants may be of fatty acid soaps. 
Tajima et al. does not specifically teach cationic and/or amphoteric dispersants but does disclose nonionic surfactants, fatty acid soaps (¶ [0044]) to include palmitic acid (¶ [0046]).   This is not to be confused with the example of palmitic acid in a different context, that being an example of a wax in the external oil phase (¶ [0025]). In Tajima et al., the powder dispersant refers to a substance that can be adsorbed onto the surface of a powder component so that the powder component is prevented from aggregating and thereby uniformly dispersed in the aqueous medium (¶ [0043]). In the present invention the fatty acid may be prepared and allow to act as a fatty acid soap during preparation of a water phase by preliminarily incorporating potassium hydroxide or sodium in the water phase and subsequently adding the fatty acid thereto (¶ [0046]; see pg. 8, example 2). 
	Claim 2 claims the solid water-in-oil emulsion cosmetic according to claim 1, wherein the hydrophilic titanium oxide includes fine-particle titanium oxide. The inherent quality of metal oxides being hydrophilic along with the instant specification defining “fine-particle” as having an average primary particle size of 100 nm or smaller (¶ [0012]) are considered. 
Tajima et al. discloses powder particles of undisclosed particle size, adhering onto wax which cause aggregation and subsequent adverse effects in terms of application and stability (¶ [0006]) but does not teach titanium dioxide in the form of a fine-particle as defined by the instant specification.
 Tamura et al. cites titanium oxide as an example of a metal oxide as being a fine-particle type having an average particle size ranging from 1 to 100 nm, the forms described include granules, plates, needles, or fibers (¶ [0181]).  
Regarding claim 2, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the average particle size range (nm) taught by Tamura et al. and apply it to the powder particles of Tajima et al.  One would be motivated to do so with a reasonable expectation of success because Tamura et al. states that this particle size is wonderful in being suited to surface treatment (increased surface area) and superior UV-protection coverage (¶ [0181]). 
Claim 3 claims that the solid water-in-oil emulsion cosmetic according to claim 1, wherein the internal phase powder further includes a hydrophilic colorant. The instant specification gives examples of hydrophilic colorants (¶ [0014]). Tajima et al. mirrors this with the following: inorganic powders (e.g., talc, kaolin, sericite, muscovite, synthetic mica, phlogopite, lepidolite, biotite, lithia mica, vermiculite, magnesium carbonate, calcium carbonate, diatomaceous earth, magnesium silicate, calcium silicate,
aluminum silicate, barium silicate, strontium silicate, tungstic acid metal salt, silica, hydroxyapatite, zeolite, boron nitride, and ceramic powder); inorganic white pigments (e.g., zinc oxide); inorganic red pigments (e.g., iron titanate); inorganic violet pigments (e.g., mango violet and cobalt violet); inorganic green pigments (e.g., chromium oxide, chromium hydroxide, and cobalt titanate); inorganic blue
pigments (e.g., ultramarine and iron blue); pearl pigments (e.g., titanium oxide-coated mica, titanium oxide-coated bismuth oxychloride, titanium oxide-coated talc, colored titanium oxide-coated mica, bismuth oxychloride, and argentine); iron red, yellow oxide of iron, black oxide of iron, and carbon black; metal powder pigments (e.g., aluminum powder and copper powder); organic pigments such
as zirconium, barium, or aluminum lake (e.g., organic pigments such as Red No. 201, Red No. 202, Red No. 204, Red No. 205, Red No. 220, Red No. 226, Red No. 228, Red No. 405, Orange No. 203, Orange No. 204, Yellow No. 205, Yellow No. 401, and Blue No. 404, Red No. 3, Red No. 104, Red No. 106, Red No. 227, Red No. 230, Red No. 401, Red No. 505, Orange No. 205, Yellow No. 4, Yellow No. 5, Yellow No. 202, Yellow No. 203, Green No. 3, and Blue No. 1); and natural dyes (e.g., chlorophyll and carotene).
These may be used singly or in combinations of two or more (¶ [0041]). 
4. 	Claim 4 claims wherein the blended amount of the internal phase powder is within the range from 5% to 30% by mass relative to the total amount of the cosmetic. Tajima et al. cites content of the internal phase powder in the solid cosmetic is 0.1 to 25% by mass, preferably 1 to 15% by mass, more preferably 3 to 12% by mass, with respect to the cosmetic (¶ [0042]).
5.	Claim 5 wherein the blended amount of the cationic dispersant and/or the amphoteric dispersant is 0.1% to 5% by mass with respect to the total amount of the cosmetic is rejected. Tajima et al. discloses the content of the powder dispersant can be preferably approximately 0.02 to 5% by mass, more preferably approximately 0.5 to 4% by mass, with respect to the whole cosmetic (¶ [0048]). 
6.	Claim 6 claims the solid water-in-oil emulsion cosmetic according to claim 1, wherein the cationic dispersant and/or the amphoteric dispersant is one or more selected from the group consisting of distearyldimonium chloride, behentrimonium chloride, dicocoylethylhydroxyethylmonium methosulfate, benzalkonium chloride, sodium cocoamphoacetate, cocamidopropyl betaine, lauryl betaine, lecithin and hydrogenated lecithin. Tajima et al. discloses fatty acid soaps to include palmitic acid (¶ [0046]) but does not cite one of the aforementioned examples. Tajima et al. also cites lecithin but only in the context of oil components in the external phase (¶ [0056]). Consider that distearyldimonium chloride, a known quaternary salt in the art, is also known as distearyldimethylammonium chloride (DSDMAC) Ingredient Profile: Distearyldimethylammonium Chloride | Cosmetics & Toiletries (cosmeticsandtoiletries.com). 
Tamura et al. does disclose distearyldimethylammoniumchloride (¶ [0118]) as a cationic surfactant as well as amidobetaine-type amphoteric surfactants (¶ [0121]). Tamura et al. includes benzalkonium chloride as another example of a cationic surfactant (¶ [0118]) and alkylbetaine-type amphoteric surfactants such as lauryl dimethylaminoacetic acid betaine. 
Regarding claim 6, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the distearyldimethylammoniumchloride taught by Tamura et al., as the cationic dispersant in the internal phase powder of Tajima et al. One would be motivated to do so with a reasonable expectation of success because Tamura et al. says such surfactants contribute to emulsion stability (¶ [0017]). 
	Claim 7 wherein the mass ratio (internal phase powder/dispersant) of the blended amount of the internal phase powder to the total blended amount of the cationic dispersant and the amphoteric dispersant is within the range from 10 to 45 is rejected. Tajima et al. results shown in Table 2 (right columns), the samples of Examples 2, 7 and 8 having an internal phase powder content of 25% by mass or less achieved satisfactory outcomes in all properties, whereas an internal phase powder content exceeding 25% (¶ [0088]). 
While the content of the powder dispersant can be appropriately adjusted by, for example, the type or the amount of the powder to which the powder dispersant is applied and/or the amount of the water phase components, and is usually set to preferably approximately 0.02 to 5% by mass, more preferably approximately 0.5 to 4% by mass, with respect to the whole cosmetic (¶ [0048]). While it is preferred that the solid cosmetic of the present invention should contain approximately 5 to 7% by mass of the external phase powder (¶ [0054]). 
	Claim 8 further from claim 1 including a water-soluble thickener is rejected. Tajima et al. cites the same from instant specification (¶ [0024]) examples of the water-soluble polymers to include gum arabic, carrageenan, pectin, agar, and quince seeds (¶ [0061]).
	Claim 9 claims the solid water-in-oil emulsion cosmetic according to claim 8, wherein the blended amount of the water-soluble thickener is 0.005% to 3% by mass relative to the total amount of the cosmetic. Tajima et al. reiterates the instant specification by disclosing disteardimonium hectorite as being commercially available under the trade name of "Bentone® 38V" or "Bentone® 38VCG" and stating that it can be preferably used (¶ [0028]). The content of the disteardimonium hectorite in the solid cosmetic of the present invention is 0.05 to 2.5% by mass, preferably 0.1 to 2% by mass, more preferably 0.25 to 1% by mass (¶ [0029]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05, In re Wertheim and In re Woodruff). The claimed range of 0.005% to 3% by mass overlaps the ranges of Tajima et al. 
Claim 10 from claim 1, in the external oil phase, an external phase powder having a hydrophobic surface is rejected. Tajima et al. In the present specification, the "external phase powder means a powder as powder listed for examples of the internal phase powder but whose surface is hydrophobizing-treated with silicone, fluorine, Teflon(R) (¶ [0053]). Teflon (registered trademark) is listed as an example of a means by hydrophobically treating the surface of the internal phase powder in the instant specification (¶ [0033]).
	Claim 11 from claim 10, wherein the blended amount of the external phase powder is 40% by mass or lower relative to the total amount of the cosmetic is rejected. Tajima et al. discloses the solid cosmetic of the present invention should contain approximately 5 to 7% by mass of the external phase powder (¶ [0055]) which is less than 40%. 

Conclusion
Claims 1 – 11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A KETCHAM whose telephone number is (571)270-5896. The examiner can normally be reached 7:30 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Karen A. Ketcham/Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611